     Case 2:20-bk-10264-ER    Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                              Main Document     Page 1 of 122

1      JESSE S. FINLAYSON, SBN 179443
       jfinlayson@ftrlfirm.com
2      MATTHEW E. LILLY, SBN 218143
3      mlilly@ftrlfirm.com
       FINLAYSON TOFFER
4      ROOSEVELT & LILLY LLP
       15615 Alton Parkway, Suite 250
5      Irvine, CA 92618
6
       Telephone: 949.759.3810
       Facsimile: 949.759.3812
7
       Attorneys for Secured Creditor
8      Philmont Management, Inc.
9                            UNITED STATES BANKRUPTCY COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11

12     In re                                    Case No. 2:20-bk-10264-ER
13     450 S. WESTERN AVE., LLC,                Chapter 7
14                 Debtor and                   LIMITED OPPOSITION AND
                   Debtor-in-Possession.        RESERVATION OF RIGHTS RE THE
15                                              DEBTOR'S MOTION FOR AN ORDER:
                                                (1) AUTHORIZING BIDDING
16                                              PROCEDURES FOR THE SALE OF
                                                ESTATE PROPERTY; (2) APPROVING
17                                              THE SALE OF PROPERTY UNDER 11
                                                U.S.C. § 363 FREE AND CLEAR OF
18                                              LIENS, CLAIMS, AND
                                                ENCUMBRANCES, SUBJECT TO
19                                              HIGHER AND BETTER OFFERS; AND
                                                (3) APPROVING THE FORM AND
20                                              MANNER OF NOTICE;
                                                DECLARATION OF BRIAN PARK
21
                                                Hearing:
22                                              Date: October 14, 2020
                                                Time: 10:00 a.m. (Pacific standard time)
23                                              Place: Courtroom 1568
                                                       255 E. Temple St.
24                                                     Los Angeles, CA 90012
25

26

27

28
     Case 2:20-bk-10264-ER    Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33           Desc
                              Main Document     Page 2 of 122

1              Secured Creditor Philmont Management, Inc. ("Philmont") submits the
2      following Opposition and Reservation of Rights in response to the Motion for an
3      Order: (1) Authorizing Bidding Procedures for the Sale of Estate Property;
4      (2) Approving the Sale of Property under 11 U.S.C. § 363 Free and Clear of Liens,
5      Claims, and Encumbrances, Subject to Higher and Better Offers; and (3) Approving
6      the Form and Manner of Notice [ECF. No. 188] (the "Motion") filed by Debtor and
7      Debtor-in-Possession 450 S. Western, LLC (the "Debtor"):
8                                        I. INTRODUCTION
9              Philmont does not oppose the Debtor's proposed sale of the real property
10     located at 450 S. Western Ave., Los Angeles, California (the "Property") free and
11     clear of claims, liens, and encumbrances, including Philmont's mechanic's lien. The
12     Motion, however, does not seek and the Court should not authorize the payment of
13     any purported senior secured claims from the sale proceeds without the agreement of
14     all affected parties or a reserve sufficient to pay all "disputed" secured creditors in
15     full.
16                                             II. FACTS
17             Philmont is a General Building Contractor licensed by the California State
18     License Board and doing business since 1997. Attached Declaration of Brian Park
19     ("Park Decl.") at ¶ 3. Philmont specializes in new construction, tenant improvement,
20     and adaptive reuse for live/work buildings. Id.
21             Prior to bankruptcy, the Debtor contracted with Philmont to perform certain
22     tenant improvements at the Property. Id. at ¶ 4. The building improvements included
23     a kiosk at suite 212, a food court on the third floor, and a salon at suite 221
24     (the "Project"). Id. Philmont commenced work on the Project in or about March
25     2017. Id. at ¶¶ 4-5, Ex. A. Philmont performed significant work on the Project but
26     due to, among other things, the Debtor's failure to timely pay Philmont over
27     $2 million for work performed, the Project was not completed. Id. at ¶ 6.
28

                                                    1
     Case 2:20-bk-10264-ER      Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33      Desc
                                Main Document     Page 3 of 122

1               On December 19, 2019, Philmont recorded a mechanic's lien against the
2      Property in the amount of $2,361,878,40. Id. at ¶¶ 9-12, Exs. D-E.
3               On January 10, 2020, the Debtor filed this bankruptcy case under chapter 11 of
4      the United States Bankruptcy Code. ECF. No. 1.
5               On April 29, 2020, Philmont filed a Notice of Perfection of Mechanic's Lien
6      under 11 U.S.C. § 546(b) in the Debtor's bankruptcy case. Id. at ¶ 10, Ex. D.
7               On May 28, 2020, Philmont filed a timely Proof of Claim in the Debtor's
8      bankruptcy case. Id. at ¶ 11, Ex. E.
9                On September 23, 2020, the Debtor filed the Motion seeking approval to sell
10     the Property to Evergreen Capital Assets LP ("Evergreen") for $45,591,000 plus a
11     credit bid or the highest bidder free and clear of claims, liens, and encumbrances.
12     ECF. No. 188. The Motion identifies a total of nine (9) secured liens against the
13     Property. Id. at 27-28 of 54. The Motion contends that three (3) of those liens are
14     subject to a bona fide dispute, including the Philmont mechanic's lien.1 Id. at 29-33 of
15     54. The proposed buyer—Evergreen—allegedly holds the seventh priority lien
16     against the Property. Id. at 27-28 of 54. The Motion also apparently contends that the
17     Philmont mechanic's lien is the most junior (ninth priority) lien on the on the Property.
18     Id.
19              The Motion does not expressly seek authorization to pay any purported secured
20     claims from the sale proceeds. The Purchase Agreement, however, contains a
21     proposed "carve-out" of up to $500,000.00 paid to the bankruptcy estate "immediately
22     upon the close of escrow" out of Evergreen's allegedly seventh priority secured claim.
23     ECF No. 180 at 29 of 68 (Purchase Agmt. at § 8.8). The Purchase Agreement
24

25
       1     Philmont does not contest that its secured claim is subject to a "bona fide dispute"
26           for purposes of 11 U.S.C. § 363(f)(4). Debtor, however, is wrong that the Philmont
             mechanic's lien is invalid under either California law and/or the Bankruptcy Code,
27           and Philmont reserves its arguments on this point. Philmont will address these
             issues in detail if and when an objection to its Proof of Claim is filed. Until that
28           occurs, Philmont's claim is deemed allowed under 11 U.S.C. § 502(a).

                                                    2
     Case 2:20-bk-10264-ER     Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33        Desc
                               Main Document     Page 4 of 122

1      provides that the carve-out amount paid to the estate upon closing will "not be subject
2      to any secured claims." Id. Although not clearly disclosed in the Motion, the
3      carve-out is in effect a payment on account of Evergreen's secured claim.
4                                         III. ARGUMENT
5             Philmont does not oppose to the Debtor's proposed free-and-clear sale of the
6      Property to Evergreen or the highest bidder provided that all liens on the Property
7      attach to the sale proceeds in same amount, validity, and priority as they held against
8      the Property immediately prior to the sale—which is the only relief requested in the
9      Motion. The Debtor, however, should not be permitted to selectively pay certain
10     secured claims out of the sale proceeds. This is true for two main reasons.
11            First, the Motion does not request authority to pay secured claims from the sale
12     proceeds. In fact, the Motion lists the "undisputed" portion of the largest lien on the
13     Property held by G450 as "TBD." ECF. No. 188 at 27 of 54. Absent an agreement by
14     the affected parties, including Philmont, the Court should not authorize the payment of
15     potentially tens of millions of dollars of secured claims without proper notice and an
16     opportunity to be heard. 2
17            Second, there are serious problems with the Debtor's priority analysis. In the
18     Motion, for example, the Debtor appears to assume that the Philmont mechanic's lien
19     is the most junior (ninth priority) lien on the Property based on the December 19,
20     2019 recordation date of the lien. This misstates California law. Under section 8450
21     of the California Civil Code, mechanic's liens "relate back" to the time work first
22     commences on a project. See Tesco Controls, Inc. v. Monterey Mechanical Co., 124
23     Cal. App. 4th 780, 793 (2004). Specifically, Civil Code section 8450 provides:
24

25
       2   Philmont acknowledges that it may make practical sense to pay some of the
26
           undisputed liens from the sale proceeds at closing where there is no real question as
27         to the amount or priority of the lien and the lien is accruing interest at a high
           interest rate. Philmont is willing to discuss these issues with the Debtor prior to the
28         hearing on the Motion.

                                                    3
     Case 2:20-bk-10264-ER    Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33        Desc
                              Main Document     Page 5 of 122

1            A lien under this chapter … has priority over a lien, mortgage, deed of
             trust, or other encumbrance on the work of improvement or the real
2            property on which the work of improvement is situated, that (1) attaches
             after commencement of the work of improvement or (2) was unrecorded
3            at the commencement of the work of improvement and of which the
             claimant had no notice.
4

5      Cal. Civ. Code § 8450.
6            Here, Philmont commenced work on the Project in March 2017. Park Decl. at
7      ¶¶ 4-5, Ex. A. As a result, the Philmont mechanic's lien is senior to both the One Stop
8      Financial Consulting, Inc. and Evergreen liens, both of which are incorrectly listed as
9      senior to the Philmont mechanic's lien in the Motion. Id. at ¶¶ 7-8, Exs. B-C. It
10     would be a direct violation of the priority rules and unlawful to pay anything on these
11     junior liens (including the purported "carve-out" from the Evergreen lien) without first
12     paying—or at least reserving in full for—the Philmont mechanic's lien.
13                                       IV. CONCLUSION
14           As explained above, there are legitimate questions about both the amounts and
15     priority of the secured claims against the Property. The Motion does not seek and the
16     Court should not authorize the payment of any purported secured claims from the sale
17     proceeds absent an agreement by the affected parties, including Philmont, or
18     establishment of a reserve sufficient to pay all "disputed" secured creditors in full. In
19     particular, Philmont requests that the Court direct that no payment should be made on
20     the One Stop Financial Consulting, Inc. and Evergreen liens (including the
21     "carve-out") until the Court resolves the priority issue discussed above.
22     DATED: September 30, 2020               FINLAYSON TOFFER
                                               ROOSEVELT & LILLY LLP
23
                                               By:          /s/ Jesse S. Finlayson
24                                                             Jesse S. Finlayson
25                                             Attorneys for Secured Creditor Philmont
                                               Management, Inc.
26

27

28

                                                     4
     Case 2:20-bk-10264-ER    Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33          Desc
                              Main Document     Page 6 of 122

1                               DECLARATION OF BRIAN PARK
2            I, Brian Park, declare as follows:
3            1.     I am the President of Philmont Management, Inc. I submit this
4      Declaration in support of the foregoing Opposition and Reservation of Rights. Unless
5      otherwise indicated, capitalized terms have the meaning given to them in the
6      Opposition and Reservation of Rights. If called as a witness, I could and would testify
7      accurately and competently to the contents of this Declaration.
8            2.     The facts stated in the Opposition and Reservation of Rights are true and
9      correct to the best of my knowledge.
10           3.     Philmont is a General Building Contractor licensed by the California State
11     License Board and doing business since 1997. Philmont specializes in new
12     construction, tenant improvement, and adaptive reuse for live/work buildings.
13           4.     Prior to bankruptcy, the Debtor contracted with Philmont to perform
14     certain tenant improvements at the Property. The Project included a kiosk at
15     suite 212, a food court on the third floor, and a salon at suite 221. Philmont
16     commenced work on the Project in or about March 2017.
17           5.     A true and accurate copy of the California Preliminary Notice for the
18     Project dated March 21, 2017, is attached to this Declaration as Exhibit A.
19           6.     Philmont performed significant work on the Project but due to, among
20     other things, the Debtor's failure to timely pay Philmont over $2 million for work
21     performed, the Project was not completed.
22           7.     A true and accurate copy of the Abstract of Judgment in the amount of
23     $390,000.00 recorded by One Stop Financial Consulting, Inc. against the Property on
24     May 31, 2017, is attached to this Declaration as Exhibit B.
25           8.     A true and accurate copy of the Deed of Trust in the amount of
26     $1,200,000.00 recorded by Evergreen against the Property on July 10, 2019, is
27     attached to this Declaration as Exhibit C.
28

                                                    5
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document     Page 7 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document     Page 8 of 122




                        EXHIBIT A
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document     Page 9 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 10 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 11 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 12 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 13 of 122




                        EXHIBIT B
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 14 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 15 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 16 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 17 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 18 of 122




                        EXHIBIT C
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 19 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 20 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 21 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 22 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 23 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 24 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 25 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 26 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 27 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 28 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 29 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 30 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 31 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 32 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 33 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 34 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 35 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 36 of 122
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 37 of 122




                        EXHIBIT D
     Case 2:20-bk-10264-ER    Doc 198
                                  121 Filed 09/30/20
                                            04/29/20 Entered 09/30/20
                                                               04/29/20 11:11:33
                                                                        14:46:02   Desc
                              Main
                               MainDocument
                                    Document PagePage381of
                                                         of122
                                                            7

 1     JESSE S. FINLAYSON, SBN 179443
       jfinlayson@ftrlfirm.com
 2     MATTHEW E. LILLY, SBN 218143
 3     mlilly@ftrlfirm.com
       FINLAYSON TOFFER
 4     ROOSEVELT & LILLY LLP
       15615 Alton Parkway, Suite 250
 5     Irvine, CA 92618
 6
       Telephone: 949.759.3810
       Facsimile: 949.759.3812
 7
       Attorneys for Secured Creditor
 8     Philmont Management, Inc.

 9                           UNITED STATES BANKRUPTCY COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11

12     In re                                    Case No. 2:20-bk-10264-ER
13     S. 450 WESTERN AVE., LLC,                Chapter 11
14                 Debtor.                      NOTICE OF PERFECTION OF
                                                MECHANIC'S LIEN
15
                                                [11 U.S.C. § 546(b)]
16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:20-bk-10264-ER    Doc 198
                                  121 Filed 09/30/20
                                            04/29/20 Entered 09/30/20
                                                               04/29/20 11:11:33
                                                                        14:46:02       Desc
                              Main
                               MainDocument
                                    Document PagePage392of
                                                         of122
                                                            7

 1           Philmont Management, Inc. ("Philmont"), by and through its undersigned
 2     counsel, and without waiving any of its rights, hereby states pursuant to 11 U.S.C.
 3     § 546(b):
 4           1.     On January 10, 2020, 450 S. Western, LLC (the "Debtor") filed this
 5     bankruptcy case under chapter 11 of the United States Bankruptcy Code. The Debtor
 6     is the owner of the real property located at 450 S. Western Ave. in Los Angeles,
 7     California (the "Property").
 8           2.     Philmont is a General Building Contractor licensed by the California
 9     State License Board and doing business since 1997. Philmont specializes in new
10     construction, tenant improvement, and adaptive reuse for live/work buildings.
11           3.     Prior to bankruptcy, the Debtor contracted with Philmont to perform
12     certain tenant improvements at the Property. The building improvements included a
13     kiosk at suite 212, a food court on the third floor, and a salon at suite 221
14     (the "Project"). Philmont performed significant work on the Project but due to, among
15     other things, the Debtor's failure to timely pay Philmont over $2 million for work
16     performed, the Project was not completed.
17           4.     On December 19, 2019, Philmont recorded a mechanic's lien against the
18     Property for the outstanding sum due from the Debtor in the amount of $2,361,878,40
19     (the "Mechanic's Lien"). A true and accurate copy of the Mechanic's Lien is attached
20     to this Notice as Exhibit A.
21           5.     This Notice is filed for the purpose of maintaining and continuing the
22     perfection of Philmont's Mechanic's Lien pursuant to 11 U.S.C. § 546(b) to the extent
23     required by applicable law and not previously provided by informal communications
24     between Philmont and the Debtor. Philmont reserves all rights and arguments,
25     including the right to enforce the Mechanic's Lien, to amend the Mechanic's Lien and
26     ///
27     ///
28     ///


                                                    1
     Case 2:20-bk-10264-ER    Doc 198
                                  121 Filed 09/30/20
                                            04/29/20 Entered 09/30/20
                                                               04/29/20 11:11:33
                                                                        14:46:02      Desc
                              Main
                               MainDocument
                                    Document PagePage403of
                                                         of122
                                                            7

 1     this Notice, and to record additional liens to the fullest extent permitted under
 2     applicable law.
 3     DATED: April 29, 2020                   FINLAYSON TOFFER
                                               ROOSEVELT & LILLY LLP
 4
                                               By:          /s/ Jesse S. Finlayson
 5                                                             Jesse S. Finlayson
 6                                             Attorneys for Secured Creditor
                                               Philmont Management, Inc.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 2:20-bk-10264-ER   Doc 198
                            121 Filed 09/30/20
                                      04/29/20 Entered 09/30/20
                                                         04/29/20 11:11:33
                                                                  14:46:02   Desc
                        Main
                         MainDocument
                              Document PagePage414of
                                                   of122
                                                      7




            EXHIBIT A
Case 2:20-bk-10264-ER   Doc 198
                            121 Filed 09/30/20
                                      04/29/20 Entered 09/30/20
                                                         04/29/20 11:11:33
                                                                  14:46:02   Desc
                        Main
                         MainDocument
                              Document PagePage425of
                                                   of122
                                                      7
     Case 2:20-bk-10264-ER   Doc 198
                                 121 Filed 09/30/20
                                           04/29/20 Entered 09/30/20
                                                              04/29/20 11:11:33
                                                                       14:46:02     Desc
                             Main
                              MainDocument
                                   Document PagePage436of
                                                        of122
                                                           7

 1                                     PROOF OF SERVICE
 2           I am over the age of eighteen years and am not a party to the within action. I am
       employed in the County of Orange, State of California, at the law offices of Finlayson
 3     Toffer Roosevelt & Lilly LLP, members of the bar of this Court. My business address
       is 15615 Alton Parkway, Suite 250, Irvine, California 92618. On April 29, 2020, I
 4     served  a true copy /  the original of the foregoing document(s) described as:
 5     NOTICE OF PERFECTION OF MECHANIC'S LIEN
 6       BY CM/ECF NOTICE OF ELECTRONIC FILING: Pursuant to controlling
 7
          General Orders, a true copy will be served by the Court via Notice of Electronic
          Filing ("NEF") and hyperlink to the document. I checked the CM/ECF docket for
 8
          this case and determined that the parties on the attached Service List are on the
          Electronic Mail Notice List to receive NEF transmission at the electronic mail
 9
          addresses noted.

10
           BY UNITED STATES MAIL: I enclosed the document(s) in a sealed envelope or
           package to the parties on the attached Service List and placed it for collection and
11
           mailing, following our ordinary business practices. I am readily familiar with the
           firm's practice for collecting and processing correspondence for mailing. On the
12
           same day that correspondence is placed for collection and mailing, it is deposited in
           the ordinary course of business with the United States Postal Service, in a sealed
13
           envelope with postage fully prepaid.

14
           BY OVERNIGHT DELIVERY: I enclosed the document(s) in an envelope or
           package provided by an overnight delivery carrier and addressed to the parties on
15
           the attached Service List. I placed the envelope or package for collection and
           overnight delivery at an office or a regularly utilized drop box of the overnight
16
           delivery carrier.

17
           BY ELECTRONIC MAIL: I caused the document(s) to be sent to the parties on
           the attached Service List at the electronic mail addresses listed.
18         BY FACSIMILE: I faxed the document(s) to the parties on the attached Service
19
           List at the fax numbers listed. No error was reported by the fax machine that I used.
           A fax transmission record was printed, a copy of which is maintained by this office.
20         BY MESSENGER SERVICE: I provided the document(s) to a professional
21
           messenger service for delivery to the parties on the attached Service List.

22
             I declare under penalty of perjury under the laws of the United States of America
       and the State of California that the foregoing is true and correct.
23           Executed on April 29, 2020.
24                                                          /s/ Barbara M. Mendoza
                                                           Barbara M. Mendoza
25

26

27

28
     Case 2:20-bk-10264-ER   Doc 198
                                 121 Filed 09/30/20
                                           04/29/20 Entered 09/30/20
                                                              04/29/20 11:11:33
                                                                       14:46:02   Desc
                             Main
                              MainDocument
                                   Document PagePage447of
                                                        of122
                                                           7

 1                           In re S. 450 WESTERN AVE., LLC
                         U.S.B.C. C.D. Case No. 2:20-bk-10264-ER
 2
                                       SERVICE LIST
 3

 4
       BY NEF
 5

 6
          •   M Douglas Flahaut flahaut.douglas@arentfox.com
          •   Jeffrey T Gwynn jgwynn@vervelaw.com
 7        •   Mark S Horoupian mhoroupian@sulmeyerlaw.com,
 8
              dwalker@sulmeyerlaw.com, mhoroupian@ecf.inforuptcy.com,
              ccaldwell@sulmeyerlaw.com
 9        •   Christian T Kim ckim@dumas-law.com, ckim@ecf.inforuptcy.com
10
          •   Richard J Laski (TR) rlaski@wilshirellc.com
          •   John P Lee jlee@kspllaw.com, admin@kspllaw.com
11        •   Won Lee dlee@metallawgroup.com
12        •   David W. Meadows david@davidwmeadowslaw.com
          •   Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
13        •   Aram Ordubegian ordubegian.aram@arentfox.com
14        •   Sagar Parikh SP@BeverlyHillsLawCorp.com
          •   Dean G Rallis drallis@afrct.com, msinclair@afrct.com,
15            AFRCTECF@afrct.com, mpham@afrct.com, drallis@ecf.courtdrive.com
16        •   Victor A Sahn vsahn@sulmeyerlaw.com, pdillamar@sulmeyerlaw.com,
              pdillamar@ecf.inforuptcy.com, vsahn@ecf.inforuptcy.com,
17            cblair@sulmeyerlaw.com, cblair@ecf.inforuptcy.com,
18            dlee@metallawgroup.com, dlee@ecf.inforuptcy.com
          •   Lovee D Sarenas lovee.sarenas@lewisbrisbois.com
19        •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
20        •   Christopher K.S. Wong christopher.wong@arentfox.com,
              yvonne.li@arentfox.com
21        •   Hatty K Yip hatty.yip@usdoj.gov
22        •   Timothy J Yoo tjy@lnbyb.com

23

24

25

26

27

28
Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                        Main Document    Page 45 of 122




                        EXHIBIT E
Case
Case2:20-bk-10264-ER
     2:20-bk-10264-ER Claim
                      Doc 198
                            18 Filed 05/28/20
                                     09/30/20 Desc
                                              Entered
                                                    Main
                                                      09/30/20
                                                         Document
                                                               11:11:33
                                                                      Page
                                                                         Desc
                                                                           1 of
                      Main Document 75 Page 46 of 122
Case
Case2:20-bk-10264-ER
     2:20-bk-10264-ER Claim
                      Doc 198
                            18 Filed 05/28/20
                                     09/30/20 Desc
                                              Entered
                                                    Main
                                                      09/30/20
                                                         Document
                                                               11:11:33
                                                                      Page
                                                                         Desc
                                                                           2 of
                      Main Document 75 Page 47 of 122
Case
Case2:20-bk-10264-ER
     2:20-bk-10264-ER Claim
                      Doc 198
                            18 Filed 05/28/20
                                     09/30/20 Desc
                                              Entered
                                                    Main
                                                      09/30/20
                                                         Document
                                                               11:11:33
                                                                      Page
                                                                         Desc
                                                                           3 of
                      Main Document 75 Page 48 of 122
Case
Case2:20-bk-10264-ER
     2:20-bk-10264-ER Claim
                      Doc 198
                            18 Filed 05/28/20
                                     09/30/20 Desc
                                              Entered
                                                    Main
                                                      09/30/20
                                                         Document
                                                               11:11:33
                                                                      Page
                                                                         Desc
                                                                           4 of
                      Main Document 75 Page 49 of 122



                                      ATTACHMENT 1

Attached hereto are copies of the following documents in support of the attached proof of claim:

   A. Interest calculation.

   B. Notice of Perfection of Mechanic's Lien [11 U.S.C. § 546(b)].

   C. Kiosk signed proposal, dated March 13, 2017, and change order.

   D. Food court signed proposal, dated April 12, 2017.

   E. Etude Salon signed proposal, dated April 14, 2017, and change orders.

   F. Open invoices.
                       Case
                       Case2:20-bk-10264-ER
                            2:20-bk-10264-ER Claim
                                             Doc 198
                                                   18 Filed 05/28/20
                                                            09/30/20 Desc
                                                                     Entered
                                                                           Main
                                                                             09/30/20
                                                                                Document
                                                                                      11:11:33
                                                                                             Page
                                                                                                Desc
                                                                                                  5 of
                                             Main Document 75 Page 50 of 122

450 Wester, LLC Lien Amount with Interest
By Philmont Management, Inc.


Add Interest rate at 10% / Annum

      Description (Duration for Interest Calculation)   Days        Lien + Interest      Interest Amount         Accumulated Amount
                 from 6/21/17 - 6/30/17                    10   $       1,835,561.32   $          5,028.94   $             1,840,590.26
                 from 7/1/17 - 7/31/17                     31   $       1,840,590.26   $         15,632.41   $             1,856,222.67
                 from 8/1/17 - 8/31/17                     31   $       1,856,222.67   $         15,765.18   $             1,871,987.84
                 from 9/1/17 - 9/30/17                     30   $       1,871,987.84   $         15,386.20   $             1,887,374.05
                 from 10/1/17 - 10/31/17                   31   $       1,887,374.05   $         16,029.75   $             1,903,403.80
                 from 11/1/17 - 11/30/17                   30   $       1,903,403.80   $         15,644.41   $             1,919,048.21
                 from 12/1/17 - 12/31/17                   31   $       1,919,048.21   $         16,298.77   $             1,935,346.98
                 1/1/18 - 1/31/18                          31   $       1,935,346.98   $         16,437.19   $             1,951,784.17
                 2/1/18 - 2/28/18                          28   $       1,951,784.17   $         14,972.59   $             1,966,756.76
                 3/1/18 - 3/31/18                          31   $       1,966,756.76   $         16,703.96   $             1,983,460.72
                 4/1/18 - 4/30/18                          30   $       1,983,460.72   $         16,302.42   $             1,999,763.14
                 5/1/18 - 5/31/18                          31   $       1,999,763.14   $         16,984.29   $             2,016,747.43
                 from 6/1/17 - 6/30/17                     30   $       2,016,747.43   $         16,576.01   $             2,033,323.44
                 from 7/1/17 - 7/31/17                     31   $       2,033,323.44   $         17,269.32   $             2,050,592.76
                 from 8/1/17 - 8/31/17                     31   $       2,050,592.76   $         17,415.99   $             2,068,008.75
                 from 9/1/17 - 9/30/17                     30   $       2,068,008.75   $         16,997.33   $             2,085,006.09
                 from 10/1/17 - 10/31/17                   31   $       2,085,006.09   $         17,708.27   $             2,102,714.36
                 from 11/1/17 - 11/30/17                   30   $       2,102,714.36   $         17,282.58   $             2,119,996.94
                 from 12/1/17 - 12/31/17                   31   $       2,119,996.94   $         18,005.45   $             2,138,002.39
                 1/1/18 - 1/31/18                          31   $       2,138,002.39   $         18,158.38   $             2,156,160.77
                 2/1/18 - 2/28/18                          28   $       2,156,160.77   $         16,540.41   $             2,172,701.18
                 3/1/18 - 3/31/18                          31   $       2,172,701.18   $         18,453.08   $             2,191,154.26
                 4/1/18 - 4/30/18                          30   $       2,191,154.26   $         18,009.49   $             2,209,163.75
                 5/1/18 - 5/31/18                          31   $       2,209,163.75   $         18,762.76   $             2,227,926.51
                 from 6/1/19 - 6/30/19                     30   $       2,227,926.51   $         18,311.72   $             2,246,238.23
                 from 7/1/19 - 7/31/19                     31   $       2,246,238.23   $         19,077.64   $             2,265,315.87
     Case
     Case2:20-bk-10264-ER
          2:20-bk-10264-ER Claim
                           Doc 198
                                 18 Filed 05/28/20
                                          09/30/20 Desc
                                                   Entered
                                                         Main
                                                           09/30/20
                                                              Document
                                                                    11:11:33
                                                                           Page
                                                                              Desc
                                                                                6 of
                           Main Document 75 Page 51 of 122

from 8/1/19 - 8/31/19             31   $   2,265,315.87   $    19,239.67   $   2,284,555.54
from 9/1/19 - 9/30/19             30   $   2,284,555.54   $    18,777.17   $   2,303,332.71
from 10/1/19 - 10/31/19           31   $   2,303,332.71   $    19,562.55   $   2,322,895.26
from 11/1/19 - 11/30/19           30   $   2,322,895.26   $    19,092.29   $   2,341,987.55
from 12/1/19 - 12/31/19           31   $   2,341,987.55   $    19,890.85   $   2,361,878.40
                          Total                           $   526,317.08
 Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                       Doc 198
                            121
                             18 Filed 05/28/20
                                      04/29/20 Desc
                                      09/30/20   EnteredMain
                                                          04/29/20
                                                          09/30/20
                                                             Document
                                                                   14:46:02
                                                                   11:11:33
                                                                          Page
                                                                             Desc
                                                                               7 of
                       Main
                         MainDocument
                              Document75 Page
                                           Page521of
                                                   of122
                                                      7

 1   JESSE S. FINLAYSON, SBN 179443
     jfinlayson@ftrlfirm.com
 2   MATTHEW E. LILLY, SBN 218143
 3   mlilly@ftrlfirm.com
     FINLAYSON TOFFER
 4   ROOSEVELT & LILLY LLP
     15615 Alton Parkway, Suite 250
 5   Irvine, CA 92618
 6
     Telephone: 949.759.3810
     Facsimile: 949.759.3812
 7
     Attorneys for Secured Creditor
 8   Philmont Management, Inc.

 9                         UNITED STATES BANKRUPTCY COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11

12   In re                                  Case No. 2:20-bk-10264-ER
13   S. 450 WESTERN AVE., LLC,              Chapter 11
14               Debtor.                    NOTICE OF PERFECTION OF
                                            MECHANIC'S LIEN
15
                                            [11 U.S.C. § 546(b)]
16

17

18

19

20

21

22

23

24

25

26

27

28
 Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                       Doc 198
                            121
                             18 Filed 05/28/20
                                      04/29/20 Desc
                                      09/30/20   EnteredMain
                                                          04/29/20
                                                          09/30/20
                                                             Document
                                                                   14:46:02
                                                                   11:11:33
                                                                          Page
                                                                             Desc
                                                                               8 of
                       Main
                         MainDocument
                              Document75 Page
                                           Page532of
                                                   of122
                                                      7

 1         Philmont Management, Inc. ("Philmont"), by and through its undersigned
 2   counsel, and without waiving any of its rights, hereby states pursuant to 11 U.S.C.
 3   § 546(b):
 4         1.     On January 10, 2020, 450 S. Western, LLC (the "Debtor") filed this
 5   bankruptcy case under chapter 11 of the United States Bankruptcy Code. The Debtor
 6   is the owner of the real property located at 450 S. Western Ave. in Los Angeles,
 7   California (the "Property").
 8         2.     Philmont is a General Building Contractor licensed by the California
 9   State License Board and doing business since 1997. Philmont specializes in new
10   construction, tenant improvement, and adaptive reuse for live/work buildings.
11         3.     Prior to bankruptcy, the Debtor contracted with Philmont to perform
12   certain tenant improvements at the Property. The building improvements included a
13   kiosk at suite 212, a food court on the third floor, and a salon at suite 221
14   (the "Project"). Philmont performed significant work on the Project but due to, among
15   other things, the Debtor's failure to timely pay Philmont over $2 million for work
16   performed, the Project was not completed.
17         4.     On December 19, 2019, Philmont recorded a mechanic's lien against the
18   Property for the outstanding sum due from the Debtor in the amount of $2,361,878,40
19   (the "Mechanic's Lien"). A true and accurate copy of the Mechanic's Lien is attached
20   to this Notice as Exhibit A.
21         5.     This Notice is filed for the purpose of maintaining and continuing the
22   perfection of Philmont's Mechanic's Lien pursuant to 11 U.S.C. § 546(b) to the extent
23   required by applicable law and not previously provided by informal communications
24   between Philmont and the Debtor. Philmont reserves all rights and arguments,
25   including the right to enforce the Mechanic's Lien, to amend the Mechanic's Lien and
26   ///
27   ///
28   ///


                                                  1
 Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                       Doc 198
                            121
                             18 Filed 05/28/20
                                      04/29/20 Desc
                                      09/30/20   EnteredMain
                                                          04/29/20
                                                          09/30/20
                                                             Document
                                                                   14:46:02
                                                                   11:11:33
                                                                          Page
                                                                             Desc
                                                                               9 of
                       Main
                         MainDocument
                              Document75 Page
                                           Page543of
                                                   of122
                                                      7

 1   this Notice, and to record additional liens to the fullest extent permitted under
 2   applicable law.
 3   DATED: April 29, 2020                   FINLAYSON TOFFER
                                             ROOSEVELT & LILLY LLP
 4
                                             By:          /s/ Jesse S. Finlayson
 5                                                           Jesse S. Finlayson
 6                                           Attorneys for Secured Creditor
                                             Philmont Management, Inc.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             121
                             18 Filed
                                  Filed05/28/20
                                        04/29/20 Desc
                                        09/30/20   Entered
                                                         Main
                                                            04/29/20
                                                            09/30/20
                                                              Document
                                                                     14:46:02
                                                                     11:11:33
                                                                           PageDesc
                                                                                10 of
                        Main
                          MainDocument
                               Document75 Page
                                             Page554of
                                                     of122
                                                        7




              EXHIBIT A
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             121
                             18 Filed
                                  Filed05/28/20
                                        04/29/20 Desc
                                        09/30/20   Entered
                                                         Main
                                                            04/29/20
                                                            09/30/20
                                                              Document
                                                                     14:46:02
                                                                     11:11:33
                                                                           PageDesc
                                                                                11 of
                        Main
                          MainDocument
                               Document75 Page
                                             Page565of
                                                     of122
                                                        7
 Case
  Case2:20-bk-10264-ER
       2:20-bk-10264-ER Claim
                         Doc 198
                              121
                              18 Filed
                                   Filed05/28/20
                                         04/29/20 Desc
                                         09/30/20   Entered
                                                          Main
                                                             04/29/20
                                                             09/30/20
                                                               Document
                                                                      14:46:02
                                                                      11:11:33
                                                                            PageDesc
                                                                                 12 of
                         Main
                           MainDocument
                                Document75 Page
                                              Page576of
                                                      of122
                                                         7

 1                                  PROOF OF SERVICE
 2         I am over the age of eighteen years and am not a party to the within action. I am
     employed in the County of Orange, State of California, at the law offices of Finlayson
 3   Toffer Roosevelt & Lilly LLP, members of the bar of this Court. My business address
     is 15615 Alton Parkway, Suite 250, Irvine, California 92618. On April 29, 2020, I
 4   served  a true copy /  the original of the foregoing document(s) described as:
 5   NOTICE OF PERFECTION OF MECHANIC'S LIEN
 6    BY CM/ECF NOTICE OF ELECTRONIC FILING: Pursuant to controlling
 7
       General Orders, a true copy will be served by the Court via Notice of Electronic
       Filing ("NEF") and hyperlink to the document. I checked the CM/ECF docket for
 8
       this case and determined that the parties on the attached Service List are on the
       Electronic Mail Notice List to receive NEF transmission at the electronic mail
 9
       addresses noted.

10
        BY UNITED STATES MAIL: I enclosed the document(s) in a sealed envelope or
        package to the parties on the attached Service List and placed it for collection and
11
        mailing, following our ordinary business practices. I am readily familiar with the
        firm's practice for collecting and processing correspondence for mailing. On the
12
        same day that correspondence is placed for collection and mailing, it is deposited in
        the ordinary course of business with the United States Postal Service, in a sealed
13
        envelope with postage fully prepaid.

14
        BY OVERNIGHT DELIVERY: I enclosed the document(s) in an envelope or
        package provided by an overnight delivery carrier and addressed to the parties on
15
        the attached Service List. I placed the envelope or package for collection and
        overnight delivery at an office or a regularly utilized drop box of the overnight
16
        delivery carrier.

17
        BY ELECTRONIC MAIL: I caused the document(s) to be sent to the parties on
        the attached Service List at the electronic mail addresses listed.
18      BY FACSIMILE: I faxed the document(s) to the parties on the attached Service
19
        List at the fax numbers listed. No error was reported by the fax machine that I used.
        A fax transmission record was printed, a copy of which is maintained by this office.
20      BY MESSENGER SERVICE: I provided the document(s) to a professional
21
        messenger service for delivery to the parties on the attached Service List.

22
           I declare under penalty of perjury under the laws of the United States of America
     and the State of California that the foregoing is true and correct.
23         Executed on April 29, 2020.
24                                                       /s/ Barbara M. Mendoza
                                                        Barbara M. Mendoza
25

26

27

28
 Case
  Case2:20-bk-10264-ER
       2:20-bk-10264-ER Claim
                         Doc 198
                              121
                              18 Filed
                                   Filed05/28/20
                                         04/29/20 Desc
                                         09/30/20   Entered
                                                          Main
                                                             04/29/20
                                                             09/30/20
                                                               Document
                                                                      14:46:02
                                                                      11:11:33
                                                                            PageDesc
                                                                                 13 of
                         Main
                           MainDocument
                                Document75 Page
                                              Page587of
                                                      of122
                                                         7

 1                          In re S. 450 WESTERN AVE., LLC
                        U.S.B.C. C.D. Case No. 2:20-bk-10264-ER
 2
                                     SERVICE LIST
 3

 4
     BY NEF
 5

 6
        •   M Douglas Flahaut flahaut.douglas@arentfox.com
        •   Jeffrey T Gwynn jgwynn@vervelaw.com
 7      •   Mark S Horoupian mhoroupian@sulmeyerlaw.com,
 8
            dwalker@sulmeyerlaw.com, mhoroupian@ecf.inforuptcy.com,
            ccaldwell@sulmeyerlaw.com
 9      •   Christian T Kim ckim@dumas-law.com, ckim@ecf.inforuptcy.com
10
        •   Richard J Laski (TR) rlaski@wilshirellc.com
        •   John P Lee jlee@kspllaw.com, admin@kspllaw.com
11      •   Won Lee dlee@metallawgroup.com
12      •   David W. Meadows david@davidwmeadowslaw.com
        •   Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
13      •   Aram Ordubegian ordubegian.aram@arentfox.com
14      •   Sagar Parikh SP@BeverlyHillsLawCorp.com
        •   Dean G Rallis drallis@afrct.com, msinclair@afrct.com,
15          AFRCTECF@afrct.com, mpham@afrct.com, drallis@ecf.courtdrive.com
16      •   Victor A Sahn vsahn@sulmeyerlaw.com, pdillamar@sulmeyerlaw.com,
            pdillamar@ecf.inforuptcy.com, vsahn@ecf.inforuptcy.com,
17          cblair@sulmeyerlaw.com, cblair@ecf.inforuptcy.com,
18          dlee@metallawgroup.com, dlee@ecf.inforuptcy.com
        •   Lovee D Sarenas lovee.sarenas@lewisbrisbois.com
19      •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
20      •   Christopher K.S. Wong christopher.wong@arentfox.com,
            yvonne.li@arentfox.com
21      •   Hatty K Yip hatty.yip@usdoj.gov
22      •   Timothy J Yoo tjy@lnbyb.com

23

24

25

26

27

28
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            14 of
                        Main Document 75 Page 59 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            15 of
                        Main Document 75 Page 60 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            16 of
                        Main Document 75 Page 61 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            17 of
                        Main Document 75 Page 62 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            18 of
                        Main Document 75 Page 63 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            19 of
                        Main Document 75 Page 64 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            20 of
                        Main Document 75 Page 65 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            21 of
                        Main Document 75 Page 66 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            22 of
                        Main Document 75 Page 67 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            23 of
                        Main Document 75 Page 68 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            24 of
                        Main Document 75 Page 69 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            25 of
                        Main Document 75 Page 70 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            26 of
                        Main Document 75 Page 71 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            27 of
                        Main Document 75 Page 72 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            28 of
                        Main Document 75 Page 73 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            29 of
                        Main Document 75 Page 74 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            30 of
                        Main Document 75 Page 75 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            31 of
                        Main Document 75 Page 76 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            32 of
                        Main Document 75 Page 77 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            33 of
                        Main Document 75 Page 78 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            34 of
                        Main Document 75 Page 79 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            35 of
                        Main Document 75 Page 80 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            36 of
                        Main Document 75 Page 81 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            37 of
                        Main Document 75 Page 82 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            38 of
                        Main Document 75 Page 83 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            39 of
                        Main Document 75 Page 84 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            40 of
                        Main Document 75 Page 85 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            41 of
                        Main Document 75 Page 86 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            42 of
                        Main Document 75 Page 87 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            43 of
                        Main Document 75 Page 88 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            44 of
                        Main Document 75 Page 89 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            45 of
                        Main Document 75 Page 90 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            46 of
                        Main Document 75 Page 91 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            47 of
                        Main Document 75 Page 92 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            48 of
                        Main Document 75 Page 93 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            49 of
                        Main Document 75 Page 94 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            50 of
                        Main Document 75 Page 95 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            51 of
                        Main Document 75 Page 96 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            52 of
                        Main Document 75 Page 97 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            53 of
                        Main Document 75 Page 98 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                 Filed05/28/20
                                       09/30/20 Desc
                                                Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            54 of
                        Main Document 75 Page 99 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            55 of
                       Main Document 75 Page 100 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            56 of
                       Main Document 75 Page 101 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            57 of
                       Main Document 75 Page 102 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            58 of
                       Main Document 75 Page 103 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            59 of
                       Main Document 75 Page 104 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            60 of
                       Main Document 75 Page 105 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            61 of
                       Main Document 75 Page 106 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            62 of
                       Main Document 75 Page 107 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            63 of
                       Main Document 75 Page 108 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            64 of
                       Main Document 75 Page 109 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            65 of
                       Main Document 75 Page 110 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            66 of
                       Main Document 75 Page 111 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            67 of
                       Main Document 75 Page 112 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            68 of
                       Main Document 75 Page 113 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            69 of
                       Main Document 75 Page 114 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            70 of
                       Main Document 75 Page 115 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            71 of
                       Main Document 75 Page 116 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            72 of
                       Main Document 75 Page 117 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            73 of
                       Main Document 75 Page 118 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            74 of
                       Main Document 75 Page 119 of 122
Case
 Case2:20-bk-10264-ER
      2:20-bk-10264-ER Claim
                        Doc 198
                             18 Filed
                                Filed05/28/20
                                      09/30/20 Desc
                                               Entered
                                                     Main
                                                        09/30/20
                                                          Document
                                                                 11:11:33
                                                                       PageDesc
                                                                            75 of
                       Main Document 75 Page 120 of 122
     Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33       Desc
                             Main Document   Page 121 of 122

1                                      PROOF OF SERVICE
2            I am over the age of eighteen years and am not a party to the within action. I am
       employed in the County of Orange, State of California, at the law offices of Finlayson
3      Toffer Roosevelt & Lilly LLP, members of the bar of this Court. My business address
       is 15615 Alton Parkway, Suite 250, Irvine, California 92618. On September 30, 2020, I
4      served  a true copy /  the original of the foregoing document(s) described as:
5      LIMITED OPPOSITION AND RESERVATION OF RIGHTS RE THE
       DEBTOR'S MOTION FOR AN ORDER: (1) AUTHORIZING BIDDING
6      PROCEDURES FOR THE SALE OF ESTATE PROPERTY; (2) APPROVING
       THE SALE OF PROPERTY UNDER 11 U.S.C. § 363 FREE AND CLEAR OF
7      LIENS, CLAIMS, AND ENCUMBRANCES, SUBJECT TO HIGHER AND
       BETTER OFFERS; AND (3) APPROVING THE FORM AND MANNER OF
8      NOTICE; DECLARATION OF BRIAN PARK
9        BY CM/ECF NOTICE OF ELECTRONIC FILING: Pursuant to controlling
10
          General Orders, a true copy will be served by the Court via Notice of Electronic
          Filing ("NEF") and hyperlink to the document. I checked the CM/ECF docket for
11
          this case and determined that the parties on the attached Service List are on the
          Electronic Mail Notice List to receive NEF transmission at the electronic mail
12
          addresses noted.

13
           BY UNITED STATES MAIL: I enclosed the document(s) in a sealed envelope or
           package to the parties on the attached Service List and placed it for collection and
14
           mailing, following our ordinary business practices. I am readily familiar with the
           firm's practice for collecting and processing correspondence for mailing. On the
15
           same day that correspondence is placed for collection and mailing, it is deposited in
           the ordinary course of business with the United States Postal Service, in a sealed
16
           envelope with postage fully prepaid.

17
           BY OVERNIGHT DELIVERY: I enclosed the document(s) in an envelope or
           package provided by an overnight delivery carrier and addressed to the parties on
18
           the attached Service List. I placed the envelope or package for collection and
           overnight delivery at an office or a regularly utilized drop box of the overnight
19
           delivery carrier.

20
           BY ELECTRONIC MAIL: I caused the document(s) to be sent to the parties on
           the attached Service List at the electronic mail addresses listed.
21         BY FACSIMILE: I faxed the document(s) to the parties on the attached Service
22
           List at the fax numbers listed. No error was reported by the fax machine that I used.
           A fax transmission record was printed, a copy of which is maintained by this office.
23         BY MESSENGER SERVICE: I provided the document(s) to a professional
24
           messenger service for delivery to the parties on the attached Service List.

25
             I declare under penalty of perjury under the laws of the United States of America
       and the State of California that the foregoing is true and correct.
26           Executed on September 30, 2020.
27                                                          /s/ Barbara M. Mendoza
                                                           Barbara M. Mendoza
28
     Case 2:20-bk-10264-ER   Doc 198 Filed 09/30/20 Entered 09/30/20 11:11:33   Desc
                             Main Document   Page 122 of 122

1                            In re S. 450 WESTERN AVE., LLC
                         U.S.B.C. C.D. Case No. 2:20-bk-10264-ER
2
                                       SERVICE LIST
3

4
       BY NEF
5
          •   M Douglas Flahaut flahaut.douglas@arentfox.com
6
          •   Jeffrey T Gwynn jgwynn@vervelaw.com
7         •   Mark S Horoupian mhoroupian@sulmeyerlaw.com,
8
              dwalker@sulmeyerlaw.com, mhoroupian@ecf.inforuptcy.com,
              ccaldwell@sulmeyerlaw.com
9         •   Christian T Kim ckim@dumas-law.com, ckim@ecf.inforuptcy.com
          •   Richard J Laski (TR) rlaski@wilshirellc.com
10
          •   John P Lee jlee@kspllaw.com, admin@kspllaw.com
11        •   Won Lee dlee@metallawgroup.com
          •   David W. Meadows david@davidwmeadowslaw.com
12
          •   Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
13        •   Aram Ordubegian ordubegian.aram@arentfox.com
          •   Sagar Parikh SP@BeverlyHillsLawCorp.com
14
          •   Dean G Rallis drallis@afrct.com, msinclair@afrct.com,
15            AFRCTECF@afrct.com, mpham@afrct.com, drallis@ecf.courtdrive.com
          •   Victor A Sahn vsahn@sulmeyerlaw.com, pdillamar@sulmeyerlaw.com,
16
              pdillamar@ecf.inforuptcy.com, vsahn@ecf.inforuptcy.com,
17            cblair@sulmeyerlaw.com, cblair@ecf.inforuptcy.com,
18            dlee@metallawgroup.com, dlee@ecf.inforuptcy.com
          •   Lovee D Sarenas lovee.sarenas@lewisbrisbois.com
19        •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
20        •   Christopher K.S. Wong christopher.wong@arentfox.com,
              yvonne.li@arentfox.com
21        •   Hatty K Yip hatty.yip@usdoj.gov
22        •   Timothy J Yoo tjy@lnbyb.com

23

24

25

26

27

28
